 OHRBACH'S, INC.231of the seasonal.slack wererehired.As the laid-off drivers have areasonable expectancy of reemployment, we find that they are eligibleto vote in the election s[Text of Direction of Elections omitted from publication.]eAroostook Federation of Farmers,Inc.,117 NLRB 31.Ohrbach's, Inc.andDistrict 65, Retail Wholesale and DepartmentStore Union,AFL-CIO,Petitioner.Case No. 2-RC-8533.June19, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John J. Carmody,hearing officer of the National Labor Relations Board.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Bean, andJenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization named below claims to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representation of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.'1 Petitionerseeks a unit of department store employees including clericalswho deal direct-ly withcustomersor handlemerchandisebut excludingall clericalswho do not.It wouldexclude the tailor shop,menders, and the milliner.Except asto those exclusions, theEmployer agrees withthe unit.Thereis no bargaininghistory.The clericalemployeesin issue include general office employeeslocated on the 10thfloor, and, on other floors, in-voice process clerks in the receiving departments,a display department clerical,reception-ist-typists in the'buying offices,and purchasingdepartment clericals, all of whomperforma varietyof office and clerical duties.Thetailor shopincludes seamstresses,pressers, andtailors,who do cleaning,pressing,and sewingfor the store and repairs for customers,Menders in the selling departments and the millinerin the millinery department performmending and cleaning duties and the mendersof Ix tickets to merchandise.All employeesare subjectto the samepersonnel managementand have the same benefits, and, althoughthe general office employees also perform servicesfor other stores of the Employer in addi-tionto the storeherein involved,the Boardhas recognizeda functional integration andmutualityof interestamong all employeesof a retail establishment.In these circum-stances and as no union is seekingto represent the disputed categories, we shall includethem in the unit.J. J. Moreau &Sons,Inc.,107 NLRB999;FannyFarmer Candy Shops;118 NLRB No. 39. 232.DECISIONSOF NATIONALLABOR RELATIONS BOARDAll regular 2 selling and non'selling employees of the Employer, ineluding office clerical and store clerical employees, the tailor shop,menders and the milliner, timekeeping employees, personnel depart-ment employees, telephone operators, payroll employees, head cashieroffice employees, and secretaries to executives ; but excluding electri-cians, air conditioning employees, carpenters, plumbers, painters,handymen, and elevator mechanics, employees employed as demonstra-tors or in leased departments whose salaries are paid either in whole orin part by persons, firms, or corporations other than the Employer,employees who perform less than 24 hours of work per week, executives,supervisors, and confidential employees, including, without limitation,buyers, assistant buyers, department managers, section managers, floorsupervisors and junior executives, students, training squad, medicaldepartment employees, special officers, protection (detective) depart-ment employees, watchmen, and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]Inc., 112 NLRB 299;Bond Bfw ee, Incorporated., 84NLRB 667. Although the partiesagreed to exclude certain office clerical employees such as timekeeping employees, person-nel department employees, telephone operators, payroll employees, head cashier officeemployees, and secretaries to executives, we shall, because of our inclusion in the unit of allclerical employees and despite the agreement of the parties, include them in the unit.reeJones-Dabney Company,Divisionof DevoectReynoldsCo., 116 NLRB 1556. However,the record does not reveal whether any of the foregoing employees occupy confidential orsupervisory status, and therefore nothing in this decision shall be deemed to affect theparties' right to challenge any of the above-described categories for such reasons.2According to the parties' agreement, "regular" is defined as having had 90 days' con-tinuous service in the case of a full-time employee, and being on the payroll for 90 daysin the case of a part-time employee.The Bryant Electric CompanyandInternational Brotherhood ofElectricalWorkers, AFL-CIO,PetitionerandUnited Electri-cal,Radio and Machine Workers of America(UE).Case No.1-RC-/,784.June .19, 1997DECISION AND CERTIFICATION OF RESULTSOF ELECTIONPursuant to a stipulation for certification upon consent electionentered into between International Brotherhood of ElectricalWorkers,AFL-CIO, the Petitioner herein, United Electrical,Radio andMachine Workers ofAmerica(UE), the Intervenor,and the Em-ployer, all election by secret ballot was conducted on February 5,1957, under the direction and supervision of the Regional Director forthe First Region, among the employees in the unit herein foundappropriate.Following theelection,the parties were furnished witha tally of ballotswhichshowed that of 31 votes cast, 6 were cast forthe Petitioner,11 for the Intervenor,and 14 against the participating118 NLRB No. 27.